DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/5/2021.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Inoue Katsuhiro (JP 6146960, of record) discloses a lens apparatus (Fig. 3) comprising:
a cam barrel (Fig. 3, 7) including a cam groove;
a guiding barrel (Fig. 3, 6, multiple 13) including a first rectilinear groove and a second rectilinear groove;
a first movable member (Fig. 3, 3) including a first cam follower (Fig. 3, 9) engaged with the cam groove and the first rectilinear groove, and configured to move forward and backward in an optical axis direction of the lens apparatus with rotation of the cam barrel;
a second movable member (Fig. 3, 32) including a second cam follower (Fig. 3, 11) engaged with the cam groove and the second rectilinear groove, and configured to move forward and backward in the optical axis direction with rotation of the cam barrel;
a contacting member provided on the first movable member (Fig. 3, 31); and 
Watanabe (US 2010/0302658) discloses 
a biasing member configured to bias the contacting member (Paragraph 0011),
Sugita Jun (JP 2013-003452, of record)  discloses

Neither Inoue Katsuhiro, Watanabe, nor Sugita Jun teach 
 “at least one of the first contacting portion and the second contacting portion inclines to the optical axis direction”.
Additionally, the prior art of record does not remedy the deficiency of Inoue Katsuhiro, Watanabe, and Sugita Jun.
Regarding Claim 10, Nakada et al. (US 8,064,150) discloses an imaging apparatus comprising: a lens apparatus (Fig. 1, 10, Fig. 2, 10); and
a camera body (Fig. 1, 20) configured to hold an image sensor (Fig. 2, CCD sensor 183) configured to photoelectrically convert an optical image formed through the lens apparatus; 
Inoue Katsuhiro (JP 6146960, of record) discloses wherein said lens apparatus includes (Fig. 3): 
a cam barrel (Fig. 3, 7) including a cam groove;
a guiding barrel (Fig. 3, 6, multiple 13) including a first rectilinear groove and a second rectilinear groove;
a first movable member (Fig. 3, 3) including a first cam follower (Fig. 3, 9) engaged with the cam groove and the first rectilinear groove, and configured to move forward and backward in an optical axis direction of the lens apparatus with rotation of the cam barrel;

a contacting member provided on the first movable member (Fig. 3, 31); and 
Watanabe (US 2010/0302658, of record) discloses 
a biasing member configured to bias the contacting member (Paragraph 0011),
Sugita Jun (JP 2013-003452, of record)  discloses
wherein the contacting member includes a first contacting portion that contacts the second movable member (Fig. 2, 50b), the second movable member includes a second contacting portion (Fig. 2, 50a) that contacts the first contacting portion, and
Neither Nakada, Inoue Katsuhiro, Watanabe, nor Sugita Jun teach 
 “at least one of the first contacting portion and the second contacting portion inclines to the optical axis direction”.
Additionally, the prior art of record does not remedy the deficiency of Nakada, Inoue Katsuhiro, Watanabe, and Sugita Jun.
Claims 1-10 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens apparatus comprising “at least one of the first contacting portion and the second contacting portion inclines to the optical axis 
Specifically regarding the allowability of independent claim 10:  The prior art of record does not disclose or suggest an imaging apparatus comprising “at least one of the first contacting portion and the second contacting portion inclines to the optical axis direction”, along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872